DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/544,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This office action is in response to the amendment filed on 03/10/2022.
Claims 1-20 are pending for examination. Applicant amends claims 1, 5-10, and 14-19. The amendments have been fully considered and entered.
Amendments to claims 10 and 17 regarding the claim objections have been accepted and the claim objections have been withdrawn.
Amendments to claims 1, 5-7, 10, and 12-19 regarding the 35 U.S.C. § 112(b) rejections have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The closest art of record Csinger et al. (US 20180004930 A1) teaches dividing a symmetric encryption key into shares ([0257]-[0258]), selecting a type of legacy credential which leads to deriving the key share ([0256]-[0257]), encrypting a key share and transmitting the key share along with cryptographic attributes to a receiving device where user policies that hold the cryptographic attributes such as passwords and tokens facilitate determining of the symmetric encryption key ([0254], [0261], and [0264]).
Another art of record, Philpott et al. (US 9454648 B1) teaches encrypting a symmetric key by a second symmetric key to produce a wrapped key. Furthermore, the symmetric key encrypts a token record, i.e., content, where the second symmetric key is used to decrypt the encrypted first key (col. 8 lines 25-43).
Another art of record, Versteeg et al. (US 20190296907 A1) teaches deriving a secret key by using a subset or all the key pieces inputted in a key derivation function ([0021] and [0028]).
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 1 and specifically do not show “selecting, by the processing device, a cryptographic attribute to enable the computing device to generate candidate key fragments, wherein the cryptographic attribute is selected in view of a characteristic of the computing device and reduces computing resources consumed by the computing device to derive the set of key fragments; generating, by the processing device, verification data that indicates whether a generated candidate key fragment is in the set of key fragments of the second cryptographic key; and providing the wrapped key, the cryptographic attribute, and the 
Similar reasoning is applied to independent claims 10 and 19. Claims 1-9 depend from claim 1 and are allowable by virtue of their dependencies. Claims 11-18 depend from claim 10 and are allowable by virtue of their dependencies. Claim 20 depends from claim 19 and is allowable by virtue of its dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Unagami et al. (US 20160057114 A1) teaches determining a key length based on the capability of the requesting device and considering processing load ([0055]-[0056]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437